Title: From Alexander Hamilton to John F. Hamtramck, 27 April 1799
From: Hamilton, Alexander
To: Hamtramck, John F.


Sir
New York April 27. 1799

You will receive herewith duplicate of my letter to you of the 9th instant.
It appearing that discontent has arisen from the establishment of Martial Law at Detroit, and a representation having been made against its exercise by Governor St Clair, and there being a question of delicacy about the boundaries of the authority to establish and exercise Martial Law in time of peace, it has been judged expedient to instruct the Commanding Officer of Detroit to forbear the exercise of it, till a further order shall have been given as the result of mature reflection.
The Secy of War has forwarded to me a letter from you of the 21 of January last. It contains among other things a suggestion respecting two companies of the first Regiment. I am not yet familiar enough with the arrangements of the Western army to be fond of giving directions at this distance concerning a detail of this kind, and it seems to me one appertaining naturally to the Commander of the Western Army, with whom in points of particular disposition I shall not incline to interfere. It is presumed you are now by the departure of General Wilkinson for Philadelphia, the temporary commander of that army and competent to the making of the change you suggest, if you continue to deem it eligible. But in general you will no doubt see it proper to be sparing in altering the permanent dispositions which may have been made by General Wilkinson. On the same supposition of your being the Commanding Officer you can take the measures you judge requisite with regard to Lt Webster.
It is proper to comply with the direction of General Wilkinson as to the building of houses for the Turtle and for the Toad. More carpenters if necessary must be employed. Soldiers so employed, if not regularly engaged as Artificers ought to receive extra compensation. You are at liberty to allow it—taking care to consult in every thing all reasonable œconomy.
You will not consider any observation in this letter as implying a censure on your report to the Secy of War. But merely as the manifestation of my desire to maintain principle. I am aware of the difficulty of communication which has arisen from the local situation of the Commanding General and I know well the strength of your attachment to military Order.
With great consideration   I am Sir   Your Obed serv
